LAY, Chief Judge,
concurring.
The Regional Director contends that the district court has ignored the judicial standard appropriate to a determination of reasonable cause for the issuance of a temporary injunction under 10(Z) of the National Labor Relations Act. The Regional Director contends that the district court assessed the credibility of witnesses and failed to credit the testimony favorable to the charging party. Conceivably, the district court opinion lends itself to this argument; however, it is my analysis that, in failing to find reasonable cause, the district court did not violate the applicable standard. In the determination of “reasonable cause to believe,” the district court must make a qualitative judgment of rationality of the evidence favoring the Regional Director’s motion. Even if credibility determinations are resolved in favor of the Regional Director, the court still must be satisfied that the cause stated is supported with sufficient substance to justify the eq*468uitable relief sought. In determining whether the grounds stated are sufficient under the law, the district court must exercise some degree of judgmental discretion. In the case before us, I concur in Judge Heaney’s analysis. The overall record presented to the district court demonstrates that the charging party made only a minimal showing and, under the circumstances, I do not find it was abuse of discretion of the district court to deny the Regional Director’s motion.